Citation Nr: 0333300	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-17 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of death.





ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran had Recognized Guerrilla service from June 1945 
to March 1946 and Regular Philippine Army service from March 
1946 to June 1946.  He died in October 1998.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Board notes that the docket number referenced above has 
been assigned based on a substantive appeal of the January 
2002 rating decision filed by another party and it is 
temporary.  In the event that the appellant files a 
substantive appeal after the development requested below has 
been completed, her appeal will be assigned a new docket 
number.





REMAND

As noted above, the RO denied service connection for the 
cause of the veteran's death in January 2002.  Notice of this 
determination was sent to the appellant in February 2002 and 
her notice of disagreement was received in April 2002.  When 
there has been an RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (2002), if 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
to the agency of original jurisdiction for the necessary 
action.  As is the case here, if a claim has been placed in 
appellate status by the filing of a notice of disagreement, 
the Board must remand the claim to the RO for preparation of 
a statement of the case as to that claim.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should issue a statement of the 
case to the appellant addressing the 
issue of service connection for the cause 
of the veteran's death.  The appellant 
should also be advised that to perfect 
her appeal regarding service connection 
for the cause of death after the 
statement of the case is issued, she must 
submit a timely substantive appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




